DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the arguments filed on 11/10/2021. 
Claims 1-20 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 11/10/2021 regarding the rejection of claims 1-10 made by the Examiner under 35 USC 103 over Hillard et al. (US 2015/0328240) in view of Bromberg et al. (US 2007/0231247) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 08/18/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  Hillard teaches that the carrier can be a compound selected from the group of carrier compounds consisting of alcohol, wax or dimethylsuloxide. Hillard does not mention water. In contrast, Bromberg teaches that their composition may not have any solvents, aside from water, for maximum stability as Bromberg teaches that “for maximum stability, the compositions can contain… no alcohols…” [0036].
In response to A, Applicant appears to have misconstrued the quoted section of Bromberg. [0036] states “[T]he compositions may not have any solvents, aside from water, for maximum stability. Suitable solvents might be hydrocarbons or esters not having any alcohol or olefinic groups.” Thus, Applicant’s assertion that Bromberg does away with “alcohols” as a whole is not correct. Bromberg teaches that the composition is to be free of “esters not having any alcohol or olefenic groups.” Bromberg, however, does teach that their composition is to comprise a preservative agent, such as short chain alcohols like isopropyl alcohol, to improve the shelf life 


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillard et al. (US 2015/0328240) in view of Bromberg et al. (US 2007/0231247).
Hillard discloses an antimicrobial composition comprising a 3-trimethoxysilyl quaternary ammonium compound (see claim 4) in an amount of between 1.0% (see claim 6) (see instant claims 6-8, 12 and 17) and an antiseptic such as hypochlorous acid (“anolyte”) (see claim 16) (see instant claims 1 and 10). Regarding instant claim 10, it’s not clear to the Examiner how the hypochlorous acid of instant claim 1 is distinguishable from the hypochlorous acid of instant claim 10 given they’re both hypochlorous acid. An exemplified 3-trimethoxysilyl quaternary 
Hillard fails to teach their composition as comprising water, isopropyl alcohol, sodium hydroxide and the hypochlorous acid being present at a concentration of between 0.1-1000 ppm. 
Bromberg is directed to antimicrobial compositions comprising hypohalous acids and their salts such as hypochlorous acid (see [0023]) which is present in the composition in an amount of between 0.001% to 10% (10 ppm to 100,000 ppm) (see [0023]) (see instant claims 2-4 and 12). Bromberg teaches that such a hypochlorous concentration provides antimicrobial activity (see [0025]) thus it would have been obvious to modify Hillard with such a concentration with a reasonable expectation for success in providing an antimicrobial benefit. Bromberg teaches that their hypochlorous acid solution may be aqueous (see [0024]) (see instant claims 1, 12 and 15). Bromberg’s antimicrobial is to comprise preservatives such as short-chain alcohols like ethanol and IPA (isopropyl alcohol) (see [0039]) (see instant claims 9, 14 and 18) so as to extend the compositions shelf-life. Bromberg suggests that a pH buffer, which can be used as a pH adjusting agent such as sodium hydroxide (“catholyte”) (see [0044]) (see instant claims 11, 15 and 19) can be included in order to provide pH stability to the final composition. Given that both Hillard and Bromberg are both directed to hypochlorous acid containing antimicrobial compositions, it would have been obvious to combine their two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06(I).  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).